DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in this application.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/30/2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guosheng (George) Wang on 06/03/2022.
The application has been amended as follows: 
Claims 1, 6-9, and 15-19 are cancelled.
Claim 2 is amended to recite: A surge protection device, comprising an input pad and an output pad, wherein the input pad is connected to a power supply voltage, the output pad is connected to a ground wire, NMOS transistor groups are disposed between the input pad and the output pad, the NMOS transistor groups are connected to the input pad and the output pad respectively by metal wires, and 	structures of the metal wires between the NMOS transistor groups and the input pad and the output pad are changed respectively to reduce or cancel non- uniform turn-on of the NMOS transistor groups caused by different lengths of metal wires from the NMOS transistor groups to the input pad and the output pad respectively in a power supply voltage wire directiona same width, material, and thickness, quantities of layers of the metal wires from the NMOS transistor groups to the input pad and the output pad are sequentially increased in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad respectively.  

Claim 3 is amended to recite: A surge protection device, comprising an input pad and an output pad, wherein the input pad is connected to a power supply voltage, the output pad is connected to a ground wire, NMOS transistor groups are disposed between the input pad and the output pad, the NMOS transistor groups are connected to the input pad and the output pad respectively by metal wires, and 	structures of the metal wires between the NMOS transistor groups and the input pad and the output pad are changed respectively to reduce or cancel non- uniform turn-on of the NMOS transistor groups caused by different lengths of metal wires from the NMOS transistor groups to the input pad and the output pad respectively in a power supply voltage wire directiona same quantity of layers, thickness, and material, widths of the metal wires from the NMOS transistor groups to the input pad and the output pad respectively are sequentially increased in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad.  

Claim 4 is amended to recite: A surge protection device, comprising an input pad and an output pad, wherein the input pad is connected to a power supply voltage, the output pad is connected to a ground wire, NMOS transistor groups are disposed between the input pad and the output pad, the NMOS transistor groups are connected to the input pad and the output pad respectively by metal wires, and 	structures of the metal wires between the NMOS transistor groups and the input pad and the output pad are changed respectively to reduce or cancel non- uniform turn-on of the NMOS transistor groups caused by different lengths of metal wires from the NMOS transistor groups to the input pad and the output pad respectively in a power supply voltage wire directiona same width, material, and quantity of layers, thicknesses of the metal wires from the NMOS transistor groups to the input pad and the output pad respectively are sequentially increased in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad respectively.  

Claim 5 is amended to recite: A surge protection device, comprising an input pad and an output pad, wherein the input pad is connected to a power supply voltage, the output pad is connected to a ground wire, NMOS transistor groups are disposed between the input pad and the output pad, the NMOS transistor groups are connected to the input pad and the output pad respectively by metal wires, and 	structures of the metal wires between the NMOS transistor groups and the input pad and the output pad are changed respectively to reduce or cancel non- uniform turn-on of the NMOS transistor groups caused by different lengths of metal wires from the NMOS transistor groups to the input pad and the output pad respectively in a power supply voltage wire directiona same width, thickness, and quantity of layers, resistivities of 
Claim 10 is amended to recite: A surge protection device, comprising an input pad and an output pad, wherein the input pad is connected to a power supply voltage, the output pad is connected to a ground wire, NMOS transistor groups are disposed between the input pad and the output pad, the NMOS transistor groups are connected to the input pad and the output pad respectively by metal wires, and 	structures of the NMOS transistor groups are changed to cancel non-uniform turn-on of the NMOS transistor groups caused by different lengths of metal wires from the NMOS transistor groups to the input pad and the output pad respectively in a power supply voltage wire directiona same width, material, thickness, and quantity of layers, widths of NMOS transistors in the NMOS transistor groups are sequentially reduced in the power supply voltage wire direction, so that each NMOS transistor group has a same sum of an equivalent turn-on resistance, an equivalent resistance of connecting holes, and an equivalent metal wire resistance.  

Claim 11 is amended to recite: A surge protection device, comprising an input pad and an output pad, wherein the input pad is connected to a power supply voltage, the output pad is connected to a ground wire, NMOS transistor groups are disposed between the input pad and the output pad, the NMOS transistor groups are connected to the input pad and the output pad respectively by metal wires, and 	structures of the NMOS transistor groups are changed to cancel non-uniform turn-on of the NMOS transistor groups caused by different lengths of metal wires from the NMOS transistor groups to the input pad and the output pad respectively in a power supply voltage wire directiona same width, material, thickness, and quantity of layers, lengths of NMOS transistor in the NMOS transistor groups are sequentially increased in the power supply voltage wire direction, so that each NMOS transistor group has a same sum of an equivalent turn-on resistance, an equivalent resistance of connecting holes, and an equivalent metal wire resistance.  

Claim 12 is amended to recite: The surge protection device according to claim 10, wherein 	4BJ20-0322-USthe NMOS transistor groups are connected to metal wires of the input pad and the output pad respectively, a same quantity of first connecting holes, and a same quantity of second connecting holes.  

Claim 13 is amended to recite: A surge protection device, comprising an input pad and an output pad, wherein the input pad is connected to a power supply voltage, the output pad is connected to a ground wire, NMOS transistor groups are disposed between the input pad and the output pad, the NMOS transistor groups are connected to the input pad and the output pad respectively by metal wires, and 	structures of the NMOS transistor groups are changed to cancel non-uniform turn-on of the NMOS transistor groups caused by different lengths of metal wires from the NMOS transistor groups to the input pad and the output pad respectively in a power supply voltage wire directiona same width, material, thickness, and quantity of layers, quantities of a same sum of an equivalent resistance of connecting holes, an equivalent turn-on resistance, and an equivalent metal wire resistance.  

Claim 14 is amended to recite: The surge protection device according to claim 13, wherein 	the NMOS transistor groups are connected to metal wires of the input pad and the output pad respectively, a same quantity of first connecting holes, and in each NMOS transistor group, adjacent layers of metal wires of each NMOS transistor has a same quantity of second connecting holes.  
Allowable Subject Matter
Claims 2-5, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claim 2 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 2, especially wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, material, and thickness, quantities of layers of the metal wires from the NMOS transistor groups to the input pad and the output pad are sequentially increased in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad respectively. 	Claim 3 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 3, especially wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same quantity of layers, thickness, and material, widths of the metal wires from the NMOS transistor groups to the input pad and the output pad respectively are sequentially increased in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad.
	Claim 4 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 4, especially wherein 2BJ20-0322-USwhen the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, material, and quantity of layers, thicknesses of the metal wires from the NMOS transistor groups to the input pad and the output pad respectively are sequentially increased in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad respectively.	Claim 5 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 5, especially wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, thickness, and quantity of layers, resistivities of materials of the metal wires from the NMOS transistor groups to the input pad and the output pad respectively are sequentially reduced in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad respectively.	Claims 10 and 12 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 10, especially wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, material, thickness, and quantity of layers, widths of NMOS transistors in the NMOS transistor groups are sequentially reduced in the power supply voltage wire direction, so that each NMOS transistor group has a same sum of an equivalent turn-on resistance, an equivalent resistance of connecting holes, and an equivalent metal wire resistance.	Claim 11 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, material, thickness, and quantity of layers, lengths of NMOS transistor in the NMOS transistor groups are sequentially increased in the power supply voltage wire direction, so that each NMOS transistor group has a same sum of an equivalent turn-on resistance, an equivalent resistance of connecting holes, and an equivalent metal wire resistance.	Claims 13 and 14 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 13, especially wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, material, thickness, and quantity of layers, quantities of holes of adjacent layers of metal wires of NMOS transistors in each NMOS transistor group are sequentially increased in the power supply voltage wire direction, so that each NMOS transistor group has a same sum of an equivalent resistance of connecting holes, an equivalent turn-on resistance, and an equivalent metal wire resistance.	The closest prior art references of record are Yamamoto et al. U.S. Patent Application 2010/0213549 (hereinafter “Yamamoto”), Ikegaya et al. U.S. Patent Application 2018/0247892 (hereinafter “Ikegaya”), Wakui et al. U.S. Patent Application 2017/0345814 (hereinafter “Wakui”), Son U.S. Patent Application 2010/0149705 (hereinafter “Son”), and Sato Japanese Patent Document JP H07-45829 (hereinafter “Sato”). Regarding claims 2-5, 10, 11, and 13, Yamamoto teaches a surge protection device (refer to [0033], [0039], and [0040]), comprising an input pad and an output pad (refer to [0033], [0039], and [0040]), wherein the input pad is connected to a power supply voltage (refer to [0033], [0039], and [0040]), the output pad is connected to a ground wire (refer to [0033], [0039], and [0040]), NMOS transistor groups are disposed between the input pad and the output pad (refer to [0033], [0039], and [0040]), the NMOS transistor groups are connected to the input pad and the output pad respectively by metal wires (refer to [0033], [0039], and [0040]), and structures of the metal wires between the NMOS transistor groups and the input pad and the output pad are changed respectively to reduce or cancel non- uniform turn-on of the NMOS transistor groups caused by different lengths of metal wires from the NMOS transistor groups to the input pad and the output pad respectively in a power supply voltage wire direction (refer to [0033], [0039], and [0040]). Ikegaya (abstract), Wakui (abstract), Son (figure 2 and [0041]-[0050]), and Sato (abstract) teach similar circuits. However Yamamoto, Ikegaya, Wakui, Son, and/or Sato do not teach wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, material, and thickness, quantities of layers of the metal wires from the NMOS transistor groups to the input pad and the output pad are sequentially increased in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad respectively; or wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same quantity of layers, thickness, and material, widths of the metal wires from the NMOS transistor groups to the input pad and the output pad respectively are sequentially increased in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad; or wherein 2BJ20-0322-USwhen the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, material, and quantity of layers, thicknesses of the metal wires from the NMOS transistor groups to the input pad and the output pad respectively are sequentially increased in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad respectively; or wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, thickness, and quantity of layers, resistivities of materials of the metal wires from the NMOS transistor groups to the input pad and the output pad respectively are sequentially reduced in the power supply voltage wire direction, to sequentially reduce equivalent metal wire resistances from the NMOS transistor groups to the input pad and the output pad respectively; or wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, material, thickness, and quantity of layers, widths of NMOS transistors in the NMOS transistor groups are sequentially reduced in the power supply voltage wire direction, so that each NMOS transistor group has a same sum of an equivalent turn-on resistance, an equivalent resistance of connecting holes, and an equivalent metal wire resistance; or wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, material, thickness, and quantity of layers, lengths of NMOS transistor in the NMOS transistor groups are sequentially increased in the power supply voltage wire direction, so that each NMOS transistor group has a same sum of an equivalent turn-on resistance, an equivalent resistance of connecting holes, and an equivalent metal wire resistance; or wherein when the NMOS transistor groups are respectively connected to the input pad and the output pad by metal wires having a same width, material, thickness, and quantity of layers, quantities of holes of adjacent layers of metal wires of NMOS transistors in each NMOS transistor group are sequentially increased in the power supply voltage wire direction, so that each NMOS transistor group has a same sum of an equivalent resistance of connecting holes, an equivalent turn-on resistance, and an equivalent metal wire resistance. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto, Ikegaya, Wakui, Son, and/or Sato to arrive at the claimed invention. Claims 12 and 14 are allowed based on their dependency on claims 10 and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839